Cooper, J.,
delivered the opinion of the court.
The appellant was charged and convicted before the mayor of Greenville with carrying a concealed weapon in said city, contrary to the ordinance thereof. He appealed to the circuit court, and, being there called, made default, where*215upon the court dismissed his appeal, and directed a procedendo to the mayor to proceed to execute the judgment of his court. From the order of the circuit court dismissing his appeal, the defendant appeals, and assigns as error many defects in the affidavit on which he was arrested.
The only question before us is, whether the circuit court rightly dismissed his appeal upon appellant’s failing to appear to be there tried. Certainly there was no error in this action of the court, and we cannot notice the other questions thought to be involved. The end of the matter would be, at last, that the lower court rightly decided the only question presented to it; and, finding this to be the case, we should affirm-. If the defendant did not choose to prosecute his appeal, he cannot now complain that the court did not pass upon the question of his guilt under the law and the facts. The right of appeal was given that he might have this done, but he cannot dismiss his appeal, or invite its dismissal, by failing to appear for trial, and yet have the court pass upon all the questions he may have curiosity to have determined.

The judgment is affirmed.